                             UNITED ST ATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA

V.                                                                 3: 15-cr-00111-JBA-l

HEATHER ALFONSO

     ENDORSEMENT ORDER AND AMENDED SETNENCING SCHEDULING ORDER

       Defendant's Motion for Continuance (Doc. #48) is granted, absent objection.

Accordingly, the following amended sentencing schedule is ordered:

       The Defendant shall appear for sentencing on November 26, 2019 at 10:00a.m. in

Courtroom No. 2 of the United States District Courthouse, 141 Church Street, New Haven,

Connecticut. The initial Presentence Report shall be disclosed to the Defendant, counsel for the

Defendant, and the Government by October 15, 2019. Any objections or comments shall be

communicated to the probation officer by October 29, 2019. The final version of the Presentence

Report shall be filed by November 8, 2019. Defendant's Sentencing Memorandum shall be filed by

November 12, 2019. Government's Sentencing Memorandum shall be filed by November 19,


2019. Any replies shall be filed by November 22, 2019.


                                            IT IS SO ORDERED.


                                              /S/


                                                     nd Arterton, U.S.D.J.



Dated at New Haven, Connecticut: August ~        2019
